266 A.2d 922 (1970)
Petition of Richard B. TUCKER III.
No. 2028-M. P.
Supreme Court of Rhode Island.
July 23, 1970.
Richard B. Tucker, III, pro se.
Richard P. McMahon, Providence, for respondent.

ORDER
The petitioner was awarded an LL.B. degree by Columbia University School of Law in June 1968, and was admitted to the bars of Missouri in May 1969, the United States District Court for the Western District of Pennsylvania in April 1970, the courts of Allegheny County, Pennsylvania in April 1970 and the Superior Court of Pennsylvania in 1970. The petitioner is presently residing in Providence, Rhode Island. The petitioner, having chosen to become associated with the Rhode Island Legal Services, Inc., asks that we grant him special permission to practice law in this state during the period of his association with the corporation.
It is ordered that the petitioner be and he hereby is admitted to practice before the courts of this state in all cases in which he is associated with the Rhode Island Legal Services, Inc. Admmission to practice under this order shall terminate whenever the petitioner ceases to be associated with the corporation. In re Petition of Fisher, R.I., 259 A.2d 843, and In re Petition of Macomber, R.I. (order filed June 10, 1970).
Entered as an Order of this Court this 23rd day of July, 1970.